PER CURIAM.
As the state concedes, the juvenile disposition orders being appealed do not contain all of the information required by Florida Rule of Juvenile Procedure 8.115(c)(2). We affirm the appealed orders as to the findings that the appellant violated his probation and as to the disposition imposed in connection with those violations, but we remand the case for the entry of amended orders which conform with rule 8.115(c)(2).
VAN NORTWICK and POLSTON, JJ., and SMITH, LARRY G„ Senior Judge, concur.